EXAMINER'S AMENDMENT
                                     
                                    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 14-20 that were non-elected without traverse have been cancelled to allow the application to issue without undue delay.

The examiner notes that pursuant to the Election of Species requirement applicant elected for examination and without traverse the species of Group 1, the species of funnel of Figs 1-7. The applicant also indicated that the claims readable on the elected species were claims 1, 4 and 11-16. Note the Election of 5/23/22. However, the examiner finds that independent claim 14 does not read on the elected species because the claim requires that at least one segment of the funnel is detachably engaged to the circular disk of the funnel, a feature that is not disclosed in the application disclosure for the elected species and is disclosed in the application disclosure for at least one non-elected species. For example, note the species of Fig 9. Therefore claim 14 and its dependent claims 15-16 are non-elected along with claims 2-3, 5-10 and 17-20.




REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because the prior art does not disclose or make obvious a specimen containment unit having all of the features recited in claim 1. All of the claims dependent on claim 1 (including non-elected claims 2-3 and 5-10 that are hereby rejoined) are allowable over the prior art based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/Primary Examiner, Art Unit 3736